Citation Nr: 1126332	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-25 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as being due to exposure to chemical dioxins.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from December 1968 to November 1971, and from January 1972 to September 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), located in Columbia, South Carolina.  Subsequent to that action, the appellant provided testimony before the undersigned Veterans Law Judge (AVLJ) in May 2007.  A transcript of that hearing was prepared and has been included in the claims folder for review.

At the outset the Board notes that the claim was held in abeyance in November 2007 in keeping with the direction of Chairman's Memorandum 01-06-24, dated in September 2006.  The memorandum directed that the processing of claims for compensation based on exposure to herbicides affected by the United States Court of Appeals for Veterans Claims (Court) decision in Haas v. Nicholson, 20 Vet. App. 256 (2006) be stayed pending an appeal of that decision.  Specifically, the stay was applicable in those cases where a claim for service connection was based on exposure to herbicides and the only evidence of exposure was the receipt of the Vietnam Service Medal or service on a vessel off the shore of Vietnam.

The Board wrote to the appellant to inform him that the adjudication of his appeal would be stayed pending a resolution of the Haas case in November 2007.  He was further informed that, once the stay was lifted, his case would be promptly adjudicated.

The stay was lifted by Chairman's Memorandum 01-09-03, dated in January 2009.  The lifting of the stay was predicated on a decision by the United States Court of Appeals of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  The Federal Circuit reversed the Veterans Court, holding that the Veterans Court had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.

After the stay was lifted, the Board issued a Remand in February 2009 for the purpose of obtaining additional information.  The case was returned to the RO via the Appeals Management Center (AMC), in Washington, DC.  The case has since been returned for appellant consideration.  


FINDINGS OF FACT

1.  During the Vietnam Era, the appellant was stationed at military bases located in the Kingdom of Thailand.

2.  While in service, the appellant was not diagnosed as suffering from diabetes mellitus.  

3.  The appellant now suffers from type II diabetes mellitus.

4.  The evidence does not show that the appellant's diabetes mellitus was caused by or due to the appellant's military service or any incident therein.  


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated by the appellant's active military service, and may not be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the VA asking that service connection be granted for type II diabetes mellitus.  The appellant has asserted that when he was younger, he was told that he had diabetes, or the prodromas thereof, but did not seek care for such a condition.  Now he has been diagnosed as having full-blown type II diabetes mellitus.  He maintains that as a result of his service in the Kingdom of Thailand during the Vietnam Conflict, he was exposed to chemical dioxins which, in turn, led to the development the diabetic condition.  The RO has denied the appellant's claim and he has appealed to the Board for review.  

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant should provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

VA satisfied its duty to notify by means of letters sent to the appellant in April 2005 from the agency of original jurisdiction (AOJ).  This letter informed the appellant of what evidence was required to substantiate the claim for service connection and of his, and VA's, respective duties for obtaining evidence.  In April 2006, the RO provided written notice with respect to how effective dates and ratings are assigned.  The claim was thereafter readjudicated by way of a June 2006 statement of the case.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a statement of the case (SOC) or supplemental statement of the case (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2006) (Mayfield III).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).

In any event, the Board finds that any deficiency in the notice to the claimant, if any, or the timing of the notice is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the United States Court of Appeals for Veterans Claims, hereinafter the Court, found that the evidence showed that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim and found that the error was harmless, as the Board has done in this case.)

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The appellant has not been provided a VA examination, nor has an opinion been sought in conjunction with his claim.  In this instance, the service treatment records do not show that the appellant was diagnosed as suffering from diabetes while on active duty nor does the evidence show that he was exposed to herbicide agents in service.  Moreover, the post-service evidence does not show that the disability may be associated with the appellant's service.  There is no indication in the record that the condition either began in or is related to service.  Moreover, the medical evidence of record, showing diabetes was diagnosed years after service, is not insufficient to decide the claim.  In light of these facts, the low threshold set in McLendon has not been met.  An examination and medical nexus opinion, under the circumstances presented in this case, is not warranted.  

In addition, the notice letters have requested that the Veteran either submit relevant documentation to VA or sufficient information and authorization so the RO can attempt to obtain documents on his behalf.  In April 2005, the Veteran responded that the only treatment has been through the Asheville VA Medical Center.  He has not submitted or authorized the release of any private medical records to VA.  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

Moreover, the appellant was given the opportunity to present evidence and testimony before the RO and the Board.  The appellant availed himself of this opportunity and provided testimony before the undersigned Veterans Law Judge.  During that hearing, the appellant described when he believed he began suffering from diabetes and why he believes it the condition is related to service.  During the hearing, the Veteran was advised that he could submit competent evidence relating his current diabetes mellitus to service.  

During the course of this appeal, the appellant has proffered documents and statements in support of his claim.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions.

Upon reviewing the development since February 2009, the Board finds there has been substantial compliance with its remand instructions with respect to the appellant's diabetes and chemical dioxin claim.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The AMC was tasked by the Board to obtain additional information with respect to the appellant's purported exposure to chemical dioxins while he was stationed in the Kingdom of Thailand, and it has done so.  Specifically, the AMC was asked to contact the appropriate Department of Defense office and confirm whether the appellant was exposed to chemical dioxins while stationed in the Kingdom of Thailand.  The results of that request have been included in the claims folder for review.  The results were returned to the AMC which, in turn, issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record.

Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2010).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2010); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In addition to these provisions, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e) (2010), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  If a veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) (2010) are met, even if there is no record of such disease during service. 38 C.F.R. § 3.309(e) (2010).  The list of diseases includes:  chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e) (2010).

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a veteran must show that he or she served in the Republic of Vietnam during the Vietnam War era or in an area where herbicides were used.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) (2010).  The service member's DD 214, Report of Separation from Active Duty, issued for his first enlistment, indicates that he did not serve in Vietnam and that his only overseas service was in Thailand.  

In May 2009, a memorandum for the record was associated with the claims folder.  It states that the Department of Defense list showed that only limited testing of tactical herbicides was conducted in Thailand from April 2, 1964, through September 8, 1964, at the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army.  The location was not near any U.S. military installation or Royal Thai Air Force Base.  In addition, tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  The Department of the Air Force has reported that other than the 1964 tests on the Pranburi Military Reservation, there are not records of tactical herbicide storage or use in Thailand.  The Thailand CHECO Report did indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters, therefore, if a Veteran's MOS or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  Security police units were known to have walked the perimeters, especially dog handlers.  However, there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  

The RO thereafter contacted the U.S. Army and Joint Services Records Research Center (JSRRC) to request additional information concerning the Veteran's reported exposure to chemicals in Thailand.  The August 2009 reply indicated that the available historical records did not document the spraying, testing, transporting, storage, or usage of herbicides at Korat and Udorn, Thailand.  Their research indicated that herbicides were sprayed in 1964 and 1965 in an isolated coastal area near Pranburi, Thailand, specifically, the Pranburi Military Reservation. 

In May 2007, the Veteran testified before the Board that he did not serve either in Vietnam or Korea.  He flew over Vietnam twice but was never TDY to Vietnam.  He asserted that in 1969 or 1970, the Udorn Air Base in Thailand was attacked and that after the attack the perimeter was cleared another 300 yards outwards and he believed chemicals were used to keep the jungle from growing back.  He did not know what the chemicals were.  

The Board notes that the appellant served at the Udorn Air Force Base and the Korat Air Force Base, both in the Kingdom of Thailand.  However, per his first DD214, the appellant did not serve nor was his military occupational specialty that of a security policeman, security patrol dog handler, or some other MOS that would indicate that he served near the air base perimeters.  Instead, the appellant served as a radio relay operator.  It is further pointed out that there is nothing in the statements provided to the VA that would indicate that he performed perimeter tasks on a regular basis.  He has merely stated that he was present in Thailand when the perimeter of the Udorn Air Force Base may have been defoliated.  

However, information obtained from the Department of Defense and the JSRRC has indicated that the appellant was not stationed at a base in Thailand where herbicides were used.  The Veteran is competent to state that chemicals may have been used around the perimeter of the base, and his statements in the regard are credible and probative.  Here, however, the evidence provided by the Department of Defense and the JSRRC shows that herbicides were not used at the Veteran's locations in Thailand during the timeframe of his service in that country.  These reports are competent and credible and constitute highly probative evidence against the claim.  Accordingly, the presumption is not for application and the Veteran's assertion that chemicals, possibly herbicides, may have been used on the Veteran's base in Thailand are outweighed.

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the presumption is not the sole method for showing causation, and thereby establishing service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner.  Id. at 124; see also Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).

To support his claim, the appellant pointed to his medical treatment records that he claimed showed treatment for and a diagnosis of type II diabetes mellitus.  A review of the appellant's treatment records does indeed confirm the diagnosis of and treatment for this condition.  However, the medical records do not contain an opinion by a medical provider that the diabetes was caused by the Veteran's service.  

Contained in the claims folder are the appellant's service treatment records.  These records and reports are completely negative for any treatment for any type of diabetes mellitus or any prodromas thereof.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the appellant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Notwithstanding the lack of conclusive supporting medical evidence, the appellant, along with his accredited representative, has continued to assert that the appellant now suffers from a disorder that is somehow related to service.  With regard to specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board would further address the statements made by the appellant. The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

In this instance, the only opinion provided is that of the appellant and endorsed by the accredited representative.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology of the claimed disorder.  See Barr.  Thus, the lay assertions are not competent or sufficient.  Moreover, continuity of symptoms is not shown as diabetes was not noted in service.  

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, no complaints or symptoms of type II diabetes mellitus were noted in service.  Nor does competent and probative medical evidence relate this disability, first shown many years after service, with the appellant's military service or any incident therein.  The record does not show the purported disorder is etiologically related to his military service, or any incident therein, or to a service-connected disability.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for type II diabetes mellitus is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


